Title: To Thomas Jefferson from the Virginia Delegates in Congress, 30 January 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sir
Philada. Jany. 30th. 1781

We were honored yesterday with your Excellency’s favor of the 15th. inst: inclosing Mr. Anderson’s explanation of his letter to Capt. Trott, and that of the 18th. enclosing instructions as to the Mississippi and requesting sundry military supplies, in promoting which no exertions shall be omitted on our part. Your Excellency’s letter to Congress on the subject of the Convention Prisoners and the unequal apportionment of the general resources with respect to the two great Departments was also received yesterday and referred to a Committee. The Resolutions of the General Assembly ceding the Territory N. West of the Ohio to the United States was laid before Congress at the same time. Although nothing has been yet done declaratory of their sense of them and although they are not precisely conformable to the recommendations of Congress on the subject, we flatter ourselves that the liberal Spirit which dictated  them will be approved and that the public will not be disappointed of the advantages expected from the measure. We have pretty good though unauthenticated information that Maryland has already acceded to the federal Union.
Since the extinguishment of the Mutiny in the Pennsylvania line, some commotions founded on similar complaints have taken place in that [part] of New Jersey. But we have the pleasure to inform you that the prudent and seasonable remedies applied have re-established order and discipline among the troops.
We have the honor to be with the most perfect esteem & regard Yr. Excelly’s. most obt. Servts.,

jos. jonesjames madison, junr.theok. bland

